Citation Nr: 0500259	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fractured right fifth finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to September 
1990.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  The veteran indicated on his 
July 1998 VA Form 9 that he wished to testify at a Board 
hearing.  A Travel Board hearing was scheduled for July 2000 
and a letter was sent which sought to provide notice of this 
hearing in June 2000.  This letter was returned to the RO by 
the post office as "forwarded time expired return to 
sender."  This letter was resent to the veteran at his new 
address in October 2001, over one year after his scheduled 
hearing date.  Pursuant to 38 C.F.R. § 3.103(c) (2004), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  
Therefore, the veteran must be provided an opportunity to 
present testimony at a Board hearing before the Board may 
proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

Schedule the veteran for a Travel 
Board hearing.  All correspondence 
and any hearing transcripts regarding 
this hearing should be associated 
with the claims folder.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




